                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

National Surety Corporation,           )
                                       )
                Plaintiff,             )       ORDER GRANTING IN PART AND
                                       )       DENYING IN PART PLAINTIFF’S MOTION
        vs.                            )       TO AMEND SCHEDULING/DISCOVERY PLAN
                                       )
Black & Decker (U.S.) Inc.,            )
                                       )       Case No. 1:20-v-083
                Defendant.             )


        The court’s scheduling order of August 3, 2020, provides in relevant part that discovery

depositions of expert witnesses were to be completed by July 9, 2021, discovery motions are to be

filed by July 16, 2021, and dispositive motions are to be filed by August 6, 2021. (Doc. No. 12).

        On July 2, 2021, plaintiff filed a Motion to Amend Scheduling/Discovery Plan. (Doc. No.

33). It asserts that it is not possible for the parties to complete contemplated expert depositions by

the July 9, 2021, deadline for completing such depositions. It requests that the court amend its

scheduling order and extend the deadlines for completing expert discovery depositions and for filing

discovery motion and dispositive motions.

        On July 9, 2021, defendant filed a response in opposition to plaintiff’s motion. (Doc. No. 34).

It avers that plaintiff has failed to demonstrate that it had made diligent efforts to comply with the

court’s scheduling order and therefore has not established good cause to extend the pretrial

deadlines. It asks that the court deny plaintiff’s motion but permit it to complete depositions of

plaintiff’s experts.

        Having reviewed the parties respective submissions and the record as a whole, the court

finds that good cause has not been demonstrated to extend the deadline for filing discovery motions.


                                                  1
However, it finds there is good cause to extend the deadline to complete the depositions of expert

witnesses to October 29, 2021, and to extend the dispositive motion deadline until November 19,

2021. The extension of these two deadlines should have no appreciable impact on the May 3, 2022,

trial date in this case and will not otherwise prejudice defendant.

       Accordingly, plaintiff’s motion (Doc. No.33) is GRANTED IN PART AND DENIED IN

PART. The parties shall until October 29, 2021, to complete discovery depositions of expert

witnesses and until November 19, 2021, to file dispositive motions. The court shall schedule a status

conference with the parties by telephone on November 5, 2021, at 9:00 AM CDT to discuss their

respective evaluations of this case and to gauge their interest in court-hosted settlement conference.

To participate in the status conference, the parties should call (877) 810-9415 and enter access code

8992581..

       IT IS SO ORDERED.

       Dated this 12th day of July, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                                  2
